DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-10, and 14-16 of U.S. Patent No. 11,064,469. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for transmitting and receiving signals with a User Equipment (UE) by a base station (BS) in a wireless communication system, the method comprising: transmitting, to the UE, Downlink Control Information (DCI) for downlink scheduling in a first time unit, wherein the DCI includes information related to one of a plurality of predefined Hybrid Automatic Repeat reQuest (HARQ)-ACKnowledgement (ACK) timings” corresponds to “a method for transmitting control information by a User Equipment (UE) in a wireless communication system, the method comprising:  receiving Downlink Control Information (DCI) for downlink scheduling in a first time unit, wherein the DCI includes information about one of a plurality of predefined Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) timings” in claim 1 of the above U.S. Patent.
“Transmitting, to the UE, a downlink data based on the DCI in a second time unit” corresponds to “receiving a downlink data in a second time unit based on the DCI” in claim 1 of the above U.S. Patent.
“Receiving, from the UE, HARQ-ACK information of the downlink data in a third time unit” corresponds to “transmitting HARQ-ACK information for the downlink data in a third time unit” in claim 1 of the above U.S. Patent.
Lastly, “wherein the plurality of predefined HARQ-ACK timings define timing relations between the second time unit and the third time unit” corresponds to “wherein the plurality of predefined HARQ-ACK timings define timing relations between the second time unit … and the third time unit…” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application appears directed to a method comprising transmission/reception steps occurring at one end of the communication system that are complementary to the reception/transmission steps of claim 1 of the above U.S. Patent that occur at an opposite end of the communication system, and as such, claim 1 is considered an obvious variant of claim 1 of the above U.S. Patent that is not patentably distinct.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claims 6 and 7 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 5, “a base station (BS) for transmitting and receiving signals with a User Equipment (UE) in a wireless communication system, the BS comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting, to the UE, Downlink Control Information (DCI) for downlink scheduling in a first time unit, wherein the DCI includes information related to one of a 34Docket No. 2101-5997C1C1C1C1 plurality of predefined Hybrid Automatic Repeat reQuest (HARQ)-ACKnowledgement (ACK) timings” corresponds to “a User Equipment (UE) for transmitting control information (UCI) in a wireless communication system, the UE comprising:  a Radio Frequency (RF) unit; and a processor, wherein the processor is configured to:  receive Downlink Control Information (DCI) for downlink scheduling in a first time unit, wherein the DCI includes information about one of a plurality of predefined Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) timings” in claim 9 of the above U.S. Patent.
“Transmitting, to the UE, a downlink data based on the DCI in a second time unit” corresponds to “receive a downlink data in a second time unit based on the DCI” in claim 9 of the above U.S. Patent.
“Receiving, from the UE, HARQ-ACK information of the downlink data in a third time unit” corresponds to “transmit HARQ-ACK information for the downlink data in a third time unit” in claim 9 of the above U.S. Patent.
Lastly, “wherein the plurality of predefined HARQ-ACK timings define timing relations between the second time unit and the third time unit” corresponds to “wherein the plurality of predefined HARQ-ACK timings define timing relations between the second time unit … and the third time unit…” in claim 9 of the above U.S. Patent.
Claim 5 of the instant application appears directed to a base station for performing transmission/reception steps occurring at one end of the communication system that are complementary to the reception/transmission steps of claim 9 of the above U.S. Patent that occur at an opposite end of the communication system, and as such, claim 5 is considered an obvious variant of claim 9 of the above U.S. Patent that is not patentably distinct.
Regarding claim 6, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claims 14 and 15 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claims 14 and 15 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467